COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                    ORDER TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:        In re Terr’l La’Yonne Mark, Relator

Appellate case number:      01-15-00582-CV

Trial court case number:    14-DCV-214998

Trial court:                387th/505th District Court of Fort Bend County

        Relator, Terr’l La’yonne Mark, filed a petition for a writ of mandamus in this
Court seeking to compel the respondent, The Honorable Brenda G. Mullinix, to enter an
order granting his motion to transfer venue without a hearing of the underlying suit
affecting the parent-child relationship from Fort Bend to Tarrant County. However, after
reviewing the trial clerk’s website for the docket sheet and comparing it with the docket
sheet attached as Exhibit 19 to relator’s appendix in support of his mandamus petition
filed in this Court, it appears that the above case was reassigned from the 387th to the
505th District Court of Fort Bend County, The Honorable David S. Perwin presiding.
        Mandamus will not issue against a new trial judge for what a former one did or
was asked to do. See In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228 (Tex.
2008); see also TEX. R. APP. P. 7.2(b) (“If the case is an original proceeding under Rule
52, the court must abate the proceeding to allow the successor to reconsider the original
party’s decision.”). Accordingly, this Court lifts the stay previously imposed in this case
and, pursuant to Texas Rules of Appellate Procedure 34.5(c)(1), the trial court clerk is
ordered to file a supplemental clerk’s record containing a certified copy of the docket
sheet, entitled “Register of Actions,” for trial court case number 14-DCV-214998.
        The supplemental clerk’s record shall be filed with the Clerk of the First Court of
Appeals in the above-referenced original proceeding number 01-15-00582-CV within 10
days of the date of this order. See TEX. R. APP. P. 34.5(c)(1), (3).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   Acting individually       Acting for the Court
Date: July 22, 2016